DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 requires wherein the converter is arranged between the anode and the transmission body in contact with the anode and the transmission body (claim 6); and wherein the anode, the converter, and the transmission body are configured to rotate together (claim 1). Although the application as originally filed describes wherein the converter is arranged between the anode and the transmission body in contact with the anode and the transmission body in one embodiment (fig. 4) and wherein the anode, the converter, and the transmission body are configured to rotate together in other embodiments (figs. 3, 5, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 12-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Aoki et al. (US 2008/0084966; hereinafter Aoki).

Regarding claims 1 and 17, Aoki discloses an x-ray device (title and fig. 14) comprising: a housing (112) configured to provide a vacuum therein; a cathode (116) arranged inside the housing and configured to emit electrons; an anode (118) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the cathode; a transmission body (122) having material transparent to x-ray radiation; and a converter (119) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (abstract: characteristic x-ray), wherein the anode (118) 
Aoki also discloses a cathode (par. 0162) in another embodiment.
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Aoki with a cathode, since emitters for electron guns and cathodes were art-recognized equivalents at the time the invention was made, which one of ordinary skill in the art would have found obvious to substitute. One would have been motivated to make such a modification for more electrons.
	
Regarding claim 6, Aoki discloses wherein the converter (119) is arranged between the anode (118) and the transmission body (122) in contact with the anode (118) and the transmission body (122). 

Regarding claim 12, Aoki discloses a cooling device (113) configured to cool the anode (118). 

Regarding claim 13, Aoki discloses a cooling device (113) configured to cool the converter (119). 

Regarding claim 14, Aoki discloses wherein the cooling device (113) is further configured to cool the anode (118). 

Regarding claim 15, Aoki discloses wherein the cooling device (113) is further configured to cool the transmission body (122). 

Claims 1, 3-5, 17, and 19 are rejected under 35 U.S.C. 103 as obvious over Tan (CN 2242521 Y) in view of Aoki

Regarding claim 1 and 17, Tan discloses an x-ray device (title and figs. 2-3) comprising: a housing (fig. 2) configured to provide a space therein; a cathode (fig. 2 and par. 11) arranged inside the housing and configured to emit electrons; an anode (figs. 2-3; right layer in fig. 3; target layer 1) arranged inside the housing and configured to produce x-ray radiation when impacted by electrons emitted by the cathode; a transmission body (fig. 3; second to right layer; transmissive thermal conductive layer 2) having material transparent to x-ray radiation; and a converter (fig. 3; middle layer above the base; K fluorescent layer 3) configured to convert the x-ray radiation produced by the anode into monochromatic x-ray radiation (abstract: K fluorescence radiation), wherein the anode (target layer 1) is configured to produce the x-ray radiation in transmission (to layer 2) and is arranged between the cathode (fig. 2) and the converter (K fluorescent layer 3), and wherein the anode (target layer 1), the converter (K fluorescent layer 3), and the transmission body (transmissive layer 2) are configured to rotate together around an axis of rotation (fig. 2) which adjusts which parts of the anode, the converter, and the transmission body are heated during use of the x-ray device; along with a corresponding method having the transmission body (layer 2) of the x-ray device arranged in contact with the converter (layer 3). 
However, Tan fails to disclose a vacuum therein.
	Aoki teaches a vacuum therein (with 212). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tan with the teaching of Aoki, since one would have been motivated to make such a modification for radiation efficiency. 

Regarding claim 3, Tan discloses wherein the transmission body (layer 2) is arranged in contact with the anode (layer 1). 

Regarding claim 4, Tan discloses wherein the transmission body (layer 2) is arranged structurally separated (since they are separate layers) from the converter (layer 3). 

Regarding claim 5, Tan discloses wherein the transmission body (layer) is arranged in contact with the converter (layer 3). 

Regarding claim 19, Tan discloses wherein the transmission body (layer 2) is arranged between the anode (layer 1) and the converter (layer 3) in contact with the anode (layer 1) and the converter (layer 3).

Claim 8 is rejected under 35 U.S.C. 103 as obvious over Tan and Aoki as applied to claim 1 above, and further in view of Yoshida (JP 2008-084853; hereinafter Yoshida). 
Tan as modified above suggests claim 1. Tan further discloses wherein the converter (layer 3) is arranged relative to the transmission body (layer 2). 
However, Tan fails to disclose wherein the converter is arranged inside the transmission body. 
Yoshida teaches wherein the converter (15) is arranged inside the transmission body (13). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tan with the teaching of Yoshida, since rearranging parts of an invention involves only routine skill in the art. One would have been motivated to make such a modification for reducing etching steps during manufacturing. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tan, Aoki, and Yoshida as applied to claim 8 above, and further in view of Kuzniar et al. (US 6295338; hereinafter Kuzniar). 
Tan suggests claim 8. Tan further discloses a means (fig. 2: stem of rotor) configured to the transmission body (layer 2).  
However, Tan fails to disclose a cooling device configured to cool. 
Kuzniar teaches a cooling device configured to cool (col. 2:22-23; col. 3:50-54; col. 9:25-27). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tan with the teaching of Kuzniar, one would have been motivated to make such a modification for more effective cooling (Kuzniar: col. 3:62-63).

Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tan and Aoki as applied to claim 1 above, and further in view of Kuzniar. 

Regarding claim 12, Tan suggests claim 1. Tan further discloses a means (fig. 2: stem of rotor) configured with the anode (layer 1).  
However, Tan fails to disclose a cooling device configured to cool. 
Kuzniar teaches a cooling device configured to cool (col. 2:22-23; col. 3:50-54; col. 9:25-27). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tan with the teaching of Kuzniar, one would have been motivated to make such a modification for more effective cooling (Kuzniar: col. 3:62-63).

Regarding claim 13, Tan suggests claim 1. Tan further discloses a means (fig. 2: stem of rotor) configured to the converter (layer 3).  
However, Tan fails to disclose a cooling device configured to cool. 

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Tan with the teaching of Kuzniar, one would have been motivated to make such a modification for more effective cooling (Kuzniar: col. 3:62-63).

Regarding claim 14, Tan further discloses wherein the means (fig. 2: stem of rotor) is further configured to the anode (layer 1).  Kuzniar teaches a cooling device configured to cool (col. 2:22-23; col. 3:50-54; col. 9:25-27). 

Regarding claim 15, Tan further discloses wherein the means (fig. 2: stem of rotor) is further configured to the transmission body (layer 2). Kuzniar teaches a cooling device configured to cool (col. 2:22-23; col. 3:50-54; col. 9:25-27). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aoki as applied to claim 1 above, and further in view of Kuzniar. 
Aoki discloses/suggests claim 1. Aoki further discloses a means (143) in contact with the converter (119) or the transmission body (122), wherein the means is configured to rotate around the axis of rotation (via 143) with the anode (118), the converter (119), and the transmission body (122). 
However, Aoki fails to disclose a heat conductor.
Kuzniar teaches a heat conductor (col. 2:22-23; col. 3:50-54; col. 9:25-27). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Aoki with the teaching of Kuzniar, one would have been motivated to make such a modification for more effective cooling (Kuzniar: col. 3:62-63).

Allowable Subject Matter
Claims 9-10 are allowed. 

Response to Arguments
Applicant’s arguments with respect to the claims rejected under 35 U.S.C. 102/103 have been considered but are moot in view of the new grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884